Exhibit 99.1 News Release For Immediate Release TearLab Corporation Reports Q1-15 Financial Results San Diego, CA —May 7, 2015— TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the first quarter ended March 31, 2015. All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended March 31, 2015, TearLab’s net revenues were $5.4 million, up 28% from $4.2 million for the same period in 2014. A total of 261 orders for TearLab systems were booked in the first quarter, of which 213 were under the Company’s new Flex program, 34 were under the Company's Masters Multi Unit Program, minimum use access programs decreased by 11, there were no direct purchases and 25 were purchased outside of the U.S. The Company’s net loss for the three months ended March 31, 2015 was approximately $8.2 million, or $0.24 per share on a non-diluted basis. This included approximately $0.1 million in non-cash income related to the revaluation of warrants issued in June 2011. The Company’s net loss for the 2014 first quarter was $5.6 million, or $0.17 per share on a non-diluted basis. This included approximately $0.3 million in non-cash income related to the revaluation of warrants issued in June 2011. The following table sets out the annualized revenue per U.S. device and account analysis for the first quarter ended March 31, 2015: Active Active Annualized Revenues Annualized Revenues Program Devices Accounts Per Device Per Account Purchased $ $ Use $ $ Masters $ $ Flex $ $ Total: As of March 31, 2015, TearLab had $23.3 million in cash and cash equivalents. “We started 2015 with a fully staffed sales force, a better understanding of implementation, and, as evidenced by the continuing growth of our installed base and the success of our Flex program, the ability to focus simultaneously on new accounts and utilization again,” commented Elias Vamvakas, TearLab’s Chief Executive Officer. “Moving into Q2, we had a strong showing at ASCRS in San Diego, with a successful sales effort on the floor of the meeting and a number of papers and discussions supporting our messaging to doctors that hyperosmolarity undermines visual outcomes.” Conference Call and Webcast Information TearLab will hold a conference call to discuss these results today, May 7, 2015, at 4:30pm Eastern Time at 877-303-1593. The call will also be broadcast live and archived on TearLab's website at www.tearlab.com under the "webcasts" link in the Investor Relations section. For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-537-3406 and enter reservation # 34660087 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care. The TearLab Osmolarity® Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System. Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended . Forward-looking statements include, among others, statements concerning our future financial performance, opportunities associated with new program offerings, and plans with respect to our marketing strategy. These forward-looking statements involve known and unknown risks, uncertainties, and other factors that may cause actual results to be materially different from any future results expressed or implied by the forward-looking statements . Forward-looking statements are based on management’s current, preliminary expectations and are subject to various risks and uncertainties . Many factors, risks and uncertainties may cause our actual results to differ materially from forward-looking statements, including the factors, risks, and uncertainties detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our Annual Report on Form 10-K for the year ended December 31, 2014, filed with the SEC on March 13, 2015, and our Quarterly Report on Form 10-Q for the quarter ended March 31, 2015, which TearLab expects to file with the SEC in May 2015 . We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer (905) 906-6908 skilmer@tearlab.com TearLab Corp. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s except number of shares and loss per share) Three months ended March 31, Product sales $ $ Reader equipment rentals Revenue Costs and operating expenses Cost of goods sold (excluding amortization of intangible assets) Cost of goods sold – reader equipment depreciation General and administrative 3,637 Clinical , regulatory and research & development 1,404 Sales and marketing Amortization of intangible assets Total operating expenses 13,479 Loss from operations ) ) Other income (expense) (97 ) Net loss and comprehensive loss $ (8,168 ) $ ) Weighted average shares outstanding - basic Loss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Loss per share – diluted $ ) $ ) TearLab Corp. CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars ) ($ 000’s) March 31, December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other current assets Total current assets Fixed assets, net Patents and trademarks, net 73 80 Intangible assets, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Deferred rent Obligations under warrants Total current liabilities Long-term debt — Total liabilities Exchange right Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, 10,000,000 authorized none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 33,658,153 issued and outstanding at March 31, 2015 and 65,000,000 authorized, 33,641,302 issued and outstanding at December 31, 2014 34 34 Additional paid-in capital Accumulated deficit ) (459,559 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $
